            Case 3:17-cv-01658-BR       Document 64    Filed 12/04/18    Page 1 of 4




Román D. Hernández, OSB No. 011730
TROUTMAN SANDERS LLP
100 SW Main, Suite 1000
Portland, OR 97204
Telephone: (503) 290-2344
roman.hernandez@troutman.com

Terrence R. McInnis (admitted pro hac vice)
Ross Smith (admitted pro hac vice)
Binh Duong T. Pham (admitted pro hac vice)
TROUTMAN SANDERS LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614
Telephone: (949) 622-2700
terrence.mcinnis@troutman.com
binh.pham@troutman.com

Attorneys for Plaintiff
U.S. Specialty Insurance Company


                              IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT COURT OF OREGON

                                      PORTLAND DIVISION

U.S. SPECIALTY INSURANCE COMPANY, a                   Case No. 3:17-cv-1658-BR
Texas corporation,
                                                      STIPULATION OF DISMISSAL WITH
                 Plaintiff,                           PREJUDICE

v.                                                    [FRCP 41(a)(1)(A)(ii)]

ELCON ASSOCIATES, INC., an Oregon
corporation, and FLUOR/HDR GLOBAL DESIGN
CONSULTANTS, LLC, a Delaware Limited
Liability Company,

                 Defendants.

           COMES NOW, Plaintiff U.S. Specialty Insurance Company (“USSIC”) and Defendant

Elcon Associates, Inc. (“Elcon”), together through their respective counsel of record and

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate and


                                              -1-
STIPULATION OF DISMISSAL WITH PREJUDICE                                 Case No. 3:17-cv-01658-BR
37106748                                                                 TROUTMAN SANDERS LLP
                                                                           100 SW MAIN STREET
                                                                                SUITE 1000
                                                                           PORTLAND, OR 97204
            Case 3:17-cv-01658-BR         Document 64    Filed 12/04/18    Page 2 of 4




agree that all claims in the above-captioned matter shall be dismissed with prejudice, each party

to pay its own costs and attorney fees.

           IT IS FURTHER stipulated and agreed that an appropriate Order of Dismissal With

Prejudice be entered hereon upon the filing of this Stipulation of Dismissal With Prejudice,

without further notice by or to any party hereto.

           Respectfully submitted,

Dated: December 4, 2018                    TROUTMAN SANDERS LLP

                                           By: /s/ Terrence R. McInnis
                                               Román D. Hernández, OSB No. 011730
                                               Jasmine C. Hites, OSB No. 104056
                                                TROUTMAN SANDERS LLP
                                                100 SW Main Street, Suite 1000
                                                Portland, OR 97204

                                               Terrence R. McInnis, Pro Hac Vice
                                               Ross Smith, Pro Hac Vice
                                               Binh Duong T. Pham, Pro Hac Vice
                                               TROUTMAN SANDERS LLP
                                               5 Park Plaza, Suite 1400
                                               Irvine, CA 92614

                                               Attorneys for Plaintiff
                                               U.S. Specialty Insurance Company

Dated: December 4, 2018                    MORGAN RIDER RITER TSAI, P.C.

                                           By: /s/ Evan P. Lee
                                               Evan P. Lee, Admitted Pro Hac Vice

                                               And

                                           GORDON & POLSCER, L.L.C

                                           By: /s/ Gregory L. Baird
                                               Gregory L. Baird, OSB No. 922212

                                               Attorneys for Defendant
                                               Elcon Associates, Inc.


                                                -2-
STIPULATION OF DISMISSAL WITH PREJUDICE                                   Case No. 3:17-cv-01658-BR
37106748                                                                   TROUTMAN SANDERS LLP
                                                                             100 SW MAIN STREET
                                                                                  SUITE 1000
                                                                             PORTLAND, OR 97204
            Case 3:17-cv-01658-BR         Document 64      Filed 12/04/18     Page 3 of 4




                                          ATTESTATION

           Pursuant to L.R. 11-1(d), I hereby attest that all other signatories listed, and on whose

behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

Dated: December 4, 2018                                 /s/ Terrence R. McInnis
                                                        TERRENCE R. McINNIS




                                                  -3-
STIPULATION OF DISMISSAL WITH PREJUDICE                                     Case No. 3:17-cv-01658-BR
37106748                                                                      TROUTMAN SANDERS LLP
                                                                                100 SW MAIN STREET
                                                                                     SUITE 1000
                                                                                PORTLAND, OR 97204
            Case 3:17-cv-01658-BR         Document 64       Filed 12/04/18     Page 4 of 4




                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 4, 2018, I served a true and correct copy of the

foregoing STIPULATION OF DISMISSAL WITH PREJUDICE upon the following counsel

via E-mail and the Court’s CM/ECF System to:

           Peter J. Morgan, Pro Hac Vice
           pmorgan@morganrider.com
           Evan P. Lee, Pro Hac Vice
           elee@morganrider.com
           MORGAN RIDER RITER TSAI, P.C.
           1512 Larimer Street, Suite 450
           Denver, CO 80202


           Gregory L. Baird
           gbaird@gordon-polscer.com
           GORDON & POLSCER, LLC
           9755 SW Barnes Road, Suite 650
           Portland, OR 97225


           Dated this 4th day of December, 2018.

                                                    By: s/ Terrence R. McInnis
                                                        Román D. Hernández, OSB No. 011730
                                                        Jasmine C. Hites, OSB No. 104056
                                                        TROUTMAN SANDERS LLP
                                                        100 SW Main Street, Suite 1000
                                                        Portland, OR 97204
                                                        Tel: 503-290-2327
                                                        Fax: 503-290-2405

                                                         Terrence R. McInnis, Pro Hac Vice
                                                         Binh Duong T. Pham, Pro Hac Vice
                                                         TROUTMAN SANDERS LLP
                                                         5 Park Plaza, Suite 1400
                                                         Irvine, CA 92614
                                                         Tel: 949-622-2700
                                                         Fax: 949-622-2739

                                                         Attorneys for Plaintiff
                                                         U.S. Specialty Insurance Company


                                                   -1-
CERTIFICATE OF SERVICE                                                       Case No. 3:17-cv-01658-BR
37106748                                                                      TROUTMAN SANDERS LLP
                                                                                100 SW MAIN STREET
                                                                                     SUITE 1000
                                                                                PORTLAND, OR 97204
